Citation Nr: 0021666	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  97-26 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss disability.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for over 21 years, and 
retired from service in August 1985.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A personal hearing was held before the undersigned Member of 
the Board, sitting at the RO, in June 1999, at which time the 
two issues listed on the first page of this decision were 
identified as the subject of appellate consideration.

In its February 1997 Remand, the Board noted that the veteran 
had filed a notice of disagreement with a June 1994 rating 
action which denied an increased rating for hearing loss and 
he also filed a notice of disagreement with a February 1995 
denial of service connection for a pulmonary disability.  It 
would be appropriate the RO to issue statements of the case 
for these issues.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's bilateral hearing loss disability is 
manifested by apparent average pure tone threshold loss of 40 
decibels in the right ear and 49 decibels in the left ear, 
and by speech recognition of 90 percent, bilaterally. 

3.  The veteran's service-connected disabilities are rated as 
70 percent disabling when considered on a combined basis.

4.  The veteran's service-connected disabilities, when 
considered on a combined basis, are sufficiently severe as to 
preclude him from obtaining and maintaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss disability are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 
6100 (1999).

2.  The criteria for the award of a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities are met. 38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.340, 3.341, Part 
4, § 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  (See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), with regard to the application of the well-grounded 
standard for claims for increased compensation.)  He has not 
alleged the existence of any records of probative value that 
may be obtained, and which are not already associated with 
his claims folder.  The Board accordingly finds that the duty 
to assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991), has been satisfied.  

I.  Compensable Evaluation for Bilateral Hearing Loss 
Disability

Service connection for bilateral hearing loss was granted by 
the Montgomery RO in April 1986, following review of evidence 
that included the veteran's service medical 
records and the report of a post-service VA audiometric 
examination.  The RO assigned a noncompensable rating, based 
on the impairment demonstrated on the VA examination report.  
The veteran currently contends that his hearing acuity has 
decreased, and that an increased rating for his service-
connected bilateral hearing impairment is warranted.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by VA's Schedule for 
Rating Disabilities (Schedule).  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  Evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination test, 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels, from 
level I for essentially normal acuity through XI for profound 
deafness.  38 C.F.R. § 4.85, Part 4 (1999), Diagnostic Code 
6100.

The Board notes that, during the pendency of the veteran's 
appeal, the criteria for evaluating hearing impairment were 
amended, effective as of June 10, 1999.  The United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court), has held that, for 
the purpose of appeals, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant should be applied 
unless provided otherwise by statute.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Therefore, the Board will 
evaluate the veteran's symptomatology pursuant to both the 
criteria in effect prior to June 10, 1999, and the criteria 
in effect subsequent to that date, to determine which may be 
more favorable to the veteran.

The report of the most recent clinical evaluation by VA of 
the veteran's hearing acuity, conducted in August 1998, does 
not include a numerical interpretation of 
audiometric test results.  However, the clinical results 
appear to show that right ear hearing was manifested by pure 
tone thresholds of 15, 15, 45 and 85 decibels at 1000, 2000, 
3000 and 4000 hertz, respectively, and by speech recognition 
of 90 percent.  The report also appears to show that hearing 
in the left ear was manifested by pure tone thresholds of 10, 
15, 80 and 90 decibels at 1000, 2000, 3000 and 4000 hertz, 
respectively, and by speech recognition of 90 percent.

Under the current criteria set forth in the Schedule, the 
veteran's right ear hearing loss disability is assigned Level 
II, as is his left ear hearing loss disability.  38 C.F.R. 
§ 4.85, Table VI (1999); see 38 C.F.R. § 4.86 (1999).  This 
degree of bilateral hearing loss disability, as determined by 
the Schedule as set forth at 38 C.F.R. § 4.85, Table VII 
(1999), does not warrant the assignment of a compensable 
evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).  
Likewise, the provisions of 38 C.F.R. § 4.86, which took 
effect on June 10, 1999, and which pertain to exceptional 
patterns of hearing impairment, are not for application in 
this instance.

Similarly, under the criteria in effect prior to June 10, 
1999, the degree of hearing loss in each ear is assigned 
Level I.  38 C.F.R. § 4.87, Table VI (1998).  As with the 
current criteria, this degree of bilateral hearing loss 
disability does not warrant the assignment of a compensable 
rating.  38 C.F.R. § 4.87, Diagnostic Code 6100 (1998).  

The veteran has asserted that he does not hear as well as he 
did before, and his assertion is credible.  In determining 
the actual degree of disability, however, the objective 
examination is more probative of the degree of impairment.  
Moreover, the Court has noted that the assignment of 
disability ratings for hearing impairment is derived by 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1992).  In this case, the 
numeric designations do not produce a disability evaluation 
that would warrant the assignment of a compensable rating.  
38 C.F.R. Part 4, Diagnostic Code 6100 (1999).  Accordingly, 
the noncompensable evaluation 
currently in effect accurately reflects the degree of the 
veteran's bilateral hearing impairment.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. Part 4, §§  4.85, 4.87, Diagnostic Code 6100 
(1999).

The Board acknowledges that the audiometric test results 
compiled in August 1999 have not been reduced to numerical 
data.  However, neither the Board's own review of these 
results, nor any other clinical evidence, demonstrates that 
the veteran's bilateral hearing impairment has increased in 
severity to such an extent that the criteria for a 
compensable evaluation are satisfied.  

The Court has also held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance. Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented that the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995). Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

In reaching this decision as to the issue of entitlement to a 
compensable evaluation for bilateral hearing loss disability, 
the Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestations and the impact the disability may have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2 
(1999).  Additionally, as the positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter is not evenly balanced and the 
preponderance of the evidence is against the veteran's claim, 
the resolution of doubt in his favor is not warranted.  38 
U.S.C.A. § 5107(b).

II.  A Total Rating Based on Individual Unemployability 
Due to Service-Connected Disabilities

The veteran also essentially contends that his service-
connected disabilities render him unemployable; that is, as a 
result of these disorders, he is unable to obtain and 
maintain a substantially gainful occupation.  After a review 
of the record, the Board finds that these contentions are in 
fact supported by the evidence, and that assignment of a 
total rating for compensation purposes based on individual 
unemployability, due to service-connected disabilities, is 
appropriate.

The veteran has established service connection for residuals 
of a fracture of the left humerus, including left radial 
nerve palsy, evaluated as 40 percent disabling; for residuals 
of a right knee injury, postoperative, evaluated as 30 
percent disabling; for coronary artery spasm with chest pain, 
evaluated as 30 percent disabling; for a disability 
characterized as bilateral bunions and calluses, evaluated as 
noncompensable; and for bilateral hearing loss disability, 
evaluated as noncompensable.  These disorders, when 
considered on a combined basis, are deemed to constitute a 
disability level of 70 percent; see 38 C.F.R. § 4.25 (1999).  
He accordingly satisfies the schedular criteria for 
disability ratings based on unemployability; see 38 C.F.R. 
§ 4.16(a) (1999).

However, satisfaction of these criteria does not, in and of 
itself, ensure assignment of a total rating based on 
unemployability.  In circumstances such as the instant case, 
where the veteran is less than totally disabled under the 
schedular criteria, it must be found that service-connected 
disorders, and service-connected disorders alone, prevent him 
from securing and maintaining substantially gainful 
employment.  The fact that a veteran may currently be 
unemployed is not, in and of itself, dispositive; the 
critical factor is the impact of service-connected disorders 
on a veteran's ability to work.  38 C.F.R. § 4.16(a) (1999).

The Board finds that the evidence demonstrates that the 
veteran's service-connected disabilities, when considered on 
a combined basis, are sufficiently severe as to preclude him 
from obtaining and maintaining substantial employment.  While 
clinical records indicate that his unemployability may be due 
to a variety of factors, not all of which are related to his 
service-connected disorders, it cannot be gainsaid that he 
has been accorded recent medical treatment for both left 
upper extremity neuropathy and cardiac problems.  At his 
personal hearing, he testified that he 
experiences significant impairment with his daily activities 
as a result of his service-connected disabilities.  It is 
also noted that he was accorded a disability retirement from 
the Postal Service, and that the Social Security 
Administration deemed him disabled, for benefits purposes, as 
a consequence of impairment resulting from disabilities that 
included several of those for which compensable evaluations 
have been assigned by VA. 

In brief, with statutory benefit of the doubt provisions 
invoked on the veteran's behalf, the Board finds that the 
evidence as to entitlement to a total rating for compensation 
purposes, based on individual unemployability due to service-
connected disorders, is in equipoise.  The Board accordingly 
concludes that entitlement to this benefit is appropriate.


ORDER

An increased (compensable) evaluation for bilateral hearing 
loss disability is denied.  A total rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.



		
	M. W. GREENSTREET
	Acting Member, Board of Veterans' Appeals



 

